DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “….and a plurality of nickel silicide films  provided at the first main surface of the semiconductor substrate, each of the plurality of nickel silicide films facing and in ohmic contact with a respective one of the plurality of second-conductivity-type regions wherein said each of the plurality of nickel silicide films has a first portion protruding from the first main surface of the semiconductor substrate in a direction away from the semiconductor substrate and a second portion protruding in the corresponding one of the plurality of second-conductivity-type regions from the first main surface of the semiconductor substrate in the depth direction, and the second portion has a width, in a direction parallel to the first main surface of the semiconductor substrate, that is wider than a width of the first portion in said each of the plurality of nickel silicide film” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
SHIMIZU (US-20220085169-A1) discloses, A silicon carbide semiconductor device (Fig. 19) having an active region, comprising: a semiconductor substrate containing silicon carbide (10, para [0053]) and having a first main surface and a second main surface opposite to each other; a first-conductivity-type region (56) provided in the semiconductor substrate; a plurality of second-conductivity-type regions (58) selectively provided at the first main surface of the semiconductor substrate in the first-conductivity-type region; and a plurality of nickel silicide films (50 made of nickel silicide, para [0196]) provided at the first main surface of the semiconductor substrate wherein said each of the plurality of nickel silicide films has a first portion protruding from the first main surface of the semiconductor substrate in a direction away from the semiconductor substrate but SHIMIZU fails to disclose,  a termination region surrounding a periphery of the active region and each of the plurality of nickel silicide films facing and in ohmic contact with a respective one of the plurality of second-conductivity-type regions, and a second portion protruding in the corresponding one of the plurality of second-conductivity-type regions from the first main surface of the semiconductor substrate in the depth direction, and the second portion has a width, in a direction parallel to the first main surface of the semiconductor substrate, that is wider than a width of the first portion in said each of the plurality of nickel silicide film.
Other cited arts, alone or in combination, fail to cure deficiencies of SHIMIZU.
Claims 2-9 are allowed being dependent on claim 1.
The closest prior of record is SHMIZU (US 2022/0085169 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        

/SHAHED AHMED/Primary Examiner, Art Unit 2813